SANBORN, Circuit Judge
(dissenting). I find myself unable to concur in the opinion of the majority that this has become a moot case or that the complainant has a remedy at law so prompt and efficient as to bar relief in equity. The admissions of the defendants and the evidence in this case have convinced me that the Woman’s Magazine was admitted to transmission in the mails as second-class matter in October, 1903, that from that time forward the complainant was entitled, under the repeated rulings of the officers of the Postal Department and under the statutes and the regulations applicable to that department, to the transmission of sample copies of the Woman’s Magazine equal in number to the copies sent to legitimate subscribers, and that these copies of the magazine were transmitted as second-class matter with the knowledge, consent, and approval of the officers of the Post Office Department under their admission of October, 1902, until March 4, 1907. Those officers and the government for whom they were authorized to act in this matter were estopped by these acts from denying that this magazine was entitled to the benefits of transmission as second-class matter at the pound rate of postage. Judson v. United States, 120 Fed. 637, 643, 57 C. C. A. 99; Kihlberg v. United States, 97 U. S. 398, 24 L. Ed. 1106; United States v. Bonness, 125 Fed. 485, 489, 60 C. C. A. 321; State of Michigan v. Jackson, L. & S. R. Co., 69 Fed. 116, 123, 16 C. C. A. 345; United States v. Willamette Valley & C. M. Wagon-Road Co. (C. C.) 54 Fed. 807, 811; Lytle v. State of Arkansas, 9 How. 314, 332, 13 L. Ed. 153; Wirth v. Branson, 98 U. S. 118, 121, 25 L. Ed. 86; Harrison v. Lewis, 27 Ark. 152, 154.
Act March 3, 1901, c. 851, 31 Stat. 1107, provides that:
“When any publication has been accorded second-class mail privileges the same shall not be suspended or annulled until a hearing shall be granted • to the parties interested.”
A reasonable notice to the parties interested that the question whether or not a second-class mail privilege shall be suspended or annulled will be heard, of the charges on which the demand for suspension or annulment is founded, and of the time and place of the hearing, together with a presentation to the parties interested of all of the evidence in support of the charges and a reasonable opportunity there*20after to present at the hearing evidence and argument in opposition to this evidence, are 'indispensable elements of the notice and hearing required by this statute. In re Wood & Henderson, 210 U. S. 246, 254, 28 Sup. Ct. 621, 52 L. Ed. 1046; In re Rosser, 101 Fed. 562, 567, 41 C. C. A. 497; Michigan Trust Co. v. Ferry, 175 Fed. 667, 678, 99 C. C. A. 221.
On March 4, 1907, without any notice of any hearing upon' the question of the suspension or annulment of the second-class mail privilege which the complainant’s publication had been admitted to enjoy, after a hearing at which the officer of the Postal Department in charge thereof informed the complainant that the only question then to be heard was whether or not the legitimate subscriptions to the Woman’s Magazine exceeded 539,901, and at which hearing he expressly denied the request of the complainant to see or to hear and to know the evidence against it upon the charge that was on hearing and at which this officer and the department withheld, from the complainant all knowledge of this evidence, the officers of the Post Office Department suspended and annulled the second-class privilege that had been accorded to the Woman’s Magazine and refused to accept any copies of it' for mailing at the second-class pound rate of postage. This order of the department was in my opinion beyond its powers and void because it was made without the notice and without the hearing which conditioned the jurisdiction of the officers of that department to make it. At that time the Woman’s Magazine had more than 850,000 legitimate subscribers, and the complainant was entitled under repeated rulings of the Post Office Department and under the law to send through the mails as second-class matter as many sample copies as it had legitimate subscribers, or 1,680,000 copies in all. The illegal order of the department prevented the complainant from sending any of these copies through the mails at the second-class rate in the months of April, May, June, July, August, September, October, and November and, after December 17, 1907, prevented it from sending more than 686,682 copies.
On March 18, 1907, the complainant exhibited its bill, which set forth the facts which have been recited and the further fact that the defendants unlawfully had restricted the number of copies of the Woman’s Magazine entitled to transmission at the second-class pound rate between April, 1906, and March, 1907, to 539,308, and had unlawfully required the complainant to deposit, and it had deposited with the defendants under protest, $17,150 to secure the payment of the unlawful amounts demanded by them for postage in excess of the second-class pound rate on copies of the magazine which the complainant was entitled to send at that rate. The complainant prayed for a preliminary injunction against the enforcement by the defendants of the order of March 4, 1907, excluding the Woman’s Magazine from transmission through the mails at the second-class pound rate, that the number of its legitimate subscribers from September, 1905, to March, 1907, be ascertained and adjudged by the court, and for general relief. The record discloses the fact that the defendants compelled the complainant to deposit $20,650 for postage in excess of the second-class pound rate and compelled it to give bonds for the payment of other large *21sums, and it now asks that the amount owing by it on account of these claims be adjudicated, that the balance above the amount thus owing be returned to it, and that the bonds be canceled by decree of the court.
On April 18, 1907, the court below denied the motion of the complainant for a preliminary injunction upon the erroneous ground that the Woman’s Magazine had never been admitted to the privileges of the second-class pound rate of postage, and at the final hearing it rendered a decree for the defendants from which the complainant has taken this appeal. Under the pleadings and the facts which the record thus presents, the complainant was entitled in my opinion to the preliminary injunction for which it prayed in 1907, and at the final hearing to an adjudication of the number of copies of the magazine entitled to transmission at the second-class pound rate from September, 1905, to the commencement of this suit, to an accounting of the amount due on account of the claims for postage for which the deposit of $20,650 was made, to a decree for the return of the balance of that deposit above the amount which was justly due on account of this •claim of excess postage, and to a decree of avoidance of the bonds which it had been compelled to give.
The objection that there is no specific prayer in the bill for this accounting, for the determination of the amount due to the complainant ■on account of these deposits, and for the cancellation of its bonds, does not seem to me to be either substantial or tenable. Both the pleadings and the evidence presented facts which entitle the complainant to this relief. No objection to the prayer of the bill was made in the demurrer. It is the settled rule and practice in equity to grant under the general prayer any relief to which the facts set forth in the bill entitle the complainant, although he is not entitled to the specific relief for which he prays. Watts v. Waddle, 6 Pet. 389, 402, 8 L. Ed. 437; Sage v. Central R. R. Co., 99 U. S. 334, 25 L. Ed. 394; London & San Francisco Bank v. Dexter Horton & Co., 61 C. C. A. 515, 528, 126 Fed. 593, 606; Moore v. Mitchell, 17 Fed. Cas. 692, 694. By so much the more may such a court grant under the general prayer relief to which the facts pleaded entitle the party when he is also entitled to the specific relief he prays. Wilson v. Plutus Mining Company, 174 Fed. 317, 320, 98 C. C. A. 189. “There is nothing in the intricacy of equity pleading,” says the Supreme Court, “that prevents the plaintiff from obtaining the relief under the general prayer, to which he may be entitled upon the facts plainly stated in the bill. There is no reason for denying his right to relief, if the plaintiff is otherwise entitled to it, simply because it is asked under the prayer for general relief and upon a somewhat different theory from that which is .advanced under one of the special prayers.” Lockhart v. Leeds, 195 U. S. 427, 436, 437, 25 Sup. Ct. 76, 79, 49 L. Ed. 263.
The evidence in this record and the admissions of the defendants in their pleadings in my opinion render the defendants liable at law and also in equity for the amount of these deposits in excess of the postage justly due on account of the claims made by the defendants. To my mind the facts they present lead unavoidably to the conclusion -that these moneys and bonds were extorted from the complainant with*22out lawful authority and leave the defendants without'justification. While they may be liable at law, equity has concurrent jurisdiction with the law in all cases where a long and complicated account composed of numerous items is in controversy. And it is an established and familiar rule of equity jurisprudence that the power is conferred and the duty imposed upon a court of equity which has jurisdiction to grant some equitable relief, to exercise its power to determine the entire controversy relative to the subject-matter between the parties in all its branches. The court below undoubtedly had plenary jurisdiction, and it was its duty to issue the preliminary injunction in 1907. It had complete authority and it was its duty to take and adjudicate the accounting between the parties which conditioned their rights to the $20,650, which had been deposited with the defendants by the complainant under protest, and on either ground it seems to me there was ample jurisdiction in equity to determine the entire controversy.
That the right to an injunction at the time when the bill is filed will sustain the grant of full relief, although at the final hearing of the case the right to the injunction has expired by lapse of time, is well settled, not only in patent cases (Busch v. Jones, 184 U. S. 598, 22 Sup. Ct. 511, 46 L. Ed. 707; Clark v. Wooster, 119 U. S. 322, 325, 7 Sup. Ct. 217, 30 L. Ed. 392; United States Mitis Co. v. Detroit Steel & Spring Co., 122 Fed. 863, 866, 59 C. C. A. 589; New York Sugar Co. v. Peoria Sugar Co. [C. C.] 21 Fed. 878; Chinnock v. Paterson P. & S. Tel. Co. [C. C.] 110 Fed. 199; Davenport v. Rylands, L. R. 1 Fq. 302), but also in suits in equity in which infringements of patents are not involved (People v. Chicago, 53 Ill. 424, 428; Peoria v. Johnston, 56 Ill. 45; Spears v. New York, 87 N. Y. 359, 376; Dulaney v. Scudder, 94 Fed. 6, 36 C. C. A. 52; Patterson v. Barber Asphalt Pav. Co., 94 Minn. 39, 43, 101 N. W. 1064, 102 N. W. 176; Tayloe v. Merchants’ Fire Ins. Co., 50 U. S. 390, 405, 13 L. Ed. 187).
Again, the determination of the portion of the $20,650 which the complainant is entitled to recover from the defendants involves a long and complicated account consisting • of millions of items. For every copy of the magazine in excess of the- 539,308 copies which the government admitted the complainant was entitled to transmit prior to March, 1907, may furnish a material item of .this account. While an action at law may undoubtedly be maintained for the amount to which the complainant is entitled here, a.court of equity has concurrent jurisdiction of this accounting. And such a court with its deliberate methods, its power to select men of training and experience in work of this nature, its authority to consider and modify their reports after exceptions and hearings, is alone competent to take fairly and to adjudicate justly the balance of such an account. The remedy at law which necessitates the submission of such questions to a jury is neither adequate nor as efficient to attain the ends of justice as the remedy in equity, and it cannot bar the latter. Kirby v. Railroad Company, 120 U. S. 130, 132, 134, 7 Sup. Ct. 430, 30 L. Ed. 569; Gunn v. Brinkley Car Works & Mfg. Co., 66 Fed. 382, 384, 13 C. C. A. 529, 531; Fechteler v. Palm Bros. & Co., 133 Fed. 462, 465, 66 C. C. A. 336; Hayden v. Thompson, 71 Fed. 60, 63, 17 C. C. A. 592, *23595; Castle Creek Water Co. v. City of Aspen, 146 Fed. 8, 14, 76 C. C. A. 516, 522.
It does not seem to me that the fact to which the majority advert that sections 407, 4051, 4053 and 4054 of the Revised Statutes, require postal revenues and amounts collected for debts due to the Post Office Department and amounts realized from the sales of property of that department to be deposited by the postmaster and the other officers of the department in the Treasury of the United States and make a neglect to do so an offense, is material to the determination of the questions presented in this case.
The general rule of law is that an officer who, without authority or unlawfully, collects moneys from a victim who pays them under protest in order to obtain or preserve his legal rights, is liable to a suit therefor as a private person because he has no lawful power to collect such moneys as an officer and his illegal act is that of himself as a private citizen for which he is personally liable. Elliott v. Swartwout, 10 Pet. 137, 155, 156, 9 L. Ed. 373; Bend v. Hoyt, 13 Pet. 263, 266, 10 L. Ed. 154. So an officer who unlawfully seizes property or infringes a patent is individually liable for the damages he causes, and the fact that he believes that he has lawful authority to do the act as an officer of the United States is no defense. Bates v. Clark, 95 U. S. 204, 208, 209, 24 L. Ed. 471; Belknap v. Schild, 161 U. S. 10, 18, 16 Sup. Ct. 443, 40 L. Ed. 599; Reagan v. Farmers’ Loan & Trust Co., 154 U. S. 362, 391, 14 Sup. Ct. 1047, 38 L. Ed. 1014. There is, it is true, an exception to this general rule, and that exception is that where a specific act of Congress requires an officer to pay into the Treasury of the United States money which he unlawfully exacts from his victim or moneys which he secures for unascertained liabilities, and where the officer makes such payments in accordance with this statute, and the statute provides for the repayment to the victims of the amounts unlawfully exacted, the officer is exonerated from liability either as an officer or individually. Cary v. Curtis, 3 How. 236, 240, 11 L. Ed. 576. But the acts of Congress cited by the majority (sections 407, 4051, 4053, 4054, Rev. St.), as I understand them, require the officers and employes of the Post Office Department to pay into the treasury only the moneys they have authority to collect and those they lawfully collect for the United States, and there is no statute that makes it the duty of these officers to pay into the Treasury of the United States their unauthorized or illegal exactions, so that it seems to me that this case falls under the general rule and not under the exception. In my view of the case, the defendants as individuals hold the complainant’s money as trustees de son tort to the extent of the amount they illegally exacted from it, and they are liable to account for and to pay these moneys back to the complainant in equity as well as at law.
Finally, the fact that the complainant, which was deprived of all its rights to use the mails during the months of April, June, July, August, September, October, and November, 1907, and of the accounting concerning the return of the amount due it on account of its deposits ever since they were made, succeeded on a new application made in September, 1907, in obtaining a part of its right to use the mails since December 17th in that year, does not appear to me to have waived its *24right to the accounting and the adjudication of the amount due it on account of the deposits or to the determination of its right to a cancellation of its bonds. Suppose that a common carrier by railroad compelled a shipper to deposit $20,650 with it for the privilege of transmitting its goods over its railroad at regular rates for nine months on the claim that he ought to pay $20,650 more than the regular rates, and suppose that the carrier then prohibited the shipper from transmitting any of his goods over its railroad at any price for eight months, and the shipper brought suits for an injunction against that prohibition and for an accounting and a return of his deposits. Would the fact that the carrier subsequently permitted the shipper to transmit a portion of new goods he had manufactured and delivered after the suit was brought deprive the shipper of his causes of action for the accounting and for the wrong or render his suit for relief therefrom a moot case? It seems to me that this question should be answered in the negative, and that the complainant’s right to the accounting and adjudication of the controversy over the moneys it deposited under protest in order that it might be permitted to exercise its right prior- to March, 1907, remains unadjudicated and unaffected' by the fact that it succeeded in exercising a part of its right in December, 1907, and thereafter, and that the wrong inflicted upon it by the refusal to permit it to exercise that right according to law from-March, 1907, to December, 1907, still remains unredressed and unreleased.
In my judgment the decree below should be reversed, and full relief in equity should be granted to the complainant in this suit.